Citation Nr: 0946063	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  09-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a kidney 
disorder has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, where the RO declined reopening the claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A rating decision dated in October 1954, denied the 
Veteran's claim for service connection for a kidney disorder, 
described as albumin in the urine, on the basis that there 
was no evidence that albumin in the urine was a condition 
incurred or aggravated by service. 

2.  Evidence received since the October 1954 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The October 1954 decision that denied the claim for 
entitlement to service connection for a kidney disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  Evidence received since the October 1954 rating decision 
is not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in October 2006 and October 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The October 2007 letter informed the Veteran that new and 
material evidence was needed to substantiate the claim to 
reopen and described what would constitute such new and 
material evidence.  The letter specifically explained the 
basis of the prior denial and directed the Veteran to submit 
any new and material evidence relating his kidney disability 
to military service.  This letter was fully compliant with 
the requirements set forth in Kent v. Nicholson.  See Kent, 
supra. 
 
The letters from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  Furthermore, the 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

Under the circumstances, the Board finds that VA has complied 
with the duty to assist to the extent possible, and that no 
further notice or assistance to the Veteran is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also notes that, until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).

New and Material Evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Congenital or developmental conditions, to include the 
absence of a kidney at birth, are not personal injuries or 
diseases and, therefore, generally may not be service 
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9 (2009).  There are, however, certain limited 
exceptions to this rule.  Where during service a congenital 
or developmental defect is subject to a superimposed injury 
or disease, service connection may be warranted.  VAOPGCPREC 
82-90 (July 18, 1990).  In the instant case, the Veteran's 
request to reopen asserts he was born with only one kidney 
and that some unspecified kidney disorder related to only 
having one kidney was aggravated by service.  It is somewhat 
unclear from the evidence of record whether the Veteran 
raised this theory at the time of the initial adjudication of 
his claim.  

Initially, the Board notes the Veteran's current contention, 
irrespective of whether it was considered expressly by the RO 
at the time of the initial denial of service connection, does 
not raise a new claim.  See Roebuck v. Nicholson, 20 Vet. 
App. 307, 313 (2006) (holding that "although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit or the same disability, they constitute the same 
claim.").  In other words, a separate theory of entitlement 
(as opposed to a separate diagnosis) is not a new claim, and 
must be addressed as part of the current claim.  See Bingham 
v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham 
v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. 
Brown, 10 Vet. App. 120 (1997).  Nevertheless, the Board 
recognizes that, while asserting a new theory of entitlement 
does not automatically require VA to reopen a previously 
denied claim, it is possible that the Veteran's lay 
contentions may constitute new and material evidence under 
the facts and circumstances of a particular case.

Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one (1) year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2009).  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (2009).   Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a) 
(2009), which defines "new and material evidence," was 
revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date, and the revised definition 
applies.  Under the revised definition, "new evidence" 
means evidence not previously submitted to agency decision 
makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for a kidney disorder, termed albumin in 
the urine, was originally denied in an October 1954 rating 
decision.  There is no correspondence of record expressing 
disagreement with the denial of service connection during the 
appellate time period.  Therefore, the October 1954 rating 
decision is final.  

At the time of the October 1954 decision, the record included 
service treatment records and a post-service August 1954 VA 
treatment record.    

The Veteran's service treatment records reflect that during 
the Veteran's June 1952 induction examination the Veteran's 
blood was negative for albumin.  The service treatment 
records are negative for any complaints, diagnosis, or 
treatment for a kidney disorder during service.  The 
Veteran's June 1954 separation examination revealed trace 
amounts of albumin in the Veteran's system at separation.  
The August 1954 VA treatment record indicates that the 
received a second blood test at this time based on the 
observed trace albumin levels at separation.  At that time, 
the Veteran's urinalysis was negative for albumin.    

In the October 1954 rating decision, the RO denied the 
Veteran's claim for service connection for albumin in the 
urine.  The RO found no evidence that the Veteran had a 
disability characterized by albumin in the urine that was 
incurred in or aggravated by service.  

Since October 1954, potentially relevant evidence received 
includes private treatment records and multiple statements 
submitted by the Veteran. 
 
For evidence to be new and material in this matter, it would 
have to tend to show either that the Veteran has a current 
kidney disorder incurred in or aggravated by his military 
service.  

Private treatment records indicate the Veteran underwent a 
kidney transplant in 1996, or over four (4) decades after 
service.  Treatment records from April 2002 reflect a 
diagnosis of renal disease.  In August 2005, treatment 
records note a long history of end-stage renal disease.    

The new medical evidence reflects that the Veteran does have 
a current kidney or renal disability.  However, the Board 
notes that none of the newly submitted medical evidence 
suggests the Veteran had a kidney disability prior to service 
that was aggravated by service, that he developed a kidney 
disability in service, or otherwise links any current kidney 
or renal disorder to any incident of the Veteran's military 
service.  

As noted above, the only evidence of record of possible 
kidney problems was trace levels of albumin in the Veteran's 
urine at separation in June 1954.  Further testing in August 
1954 was negative for albumin in the urine or other evidence 
of kidney problems.  Such evidence, however, was already of 
record and considered in the prior final decision.

The Board acknowledges the Veteran's sincere belief that his 
current kidney problems were caused by his military service.  
To the extent the Veteran's lay assertions that a current 
kidney disability pre-existed service and was aggravated by 
service were not already of record at the time of the last 
denial, the Board recognizes that such assertions can be 
considered new.  

However, the Board notes the Veteran has not asserted that 
any symptoms or manifestations of a kidney disorder actually 
increased in severity during service, or that he experienced 
a continuity of symptomatology of observable kidney problems 
since service.  Instead, the Veteran claims that cold 
weather, physical exertion, and other incidents of combat in 
Korea aggravated a preexisting kidney disability that was 
unknown to the Veteran at the time of service or for some 
years after service.  The Board observes that the Veteran is 
not competent to offer such an opinion on a complex medical 
matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish a 
preexisting injury that was aggravated by military service.  
See generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

As noted, while the additional private treatment records and 
lay statements constitute new evidence, they are not material 
in that they do not show a possibility of substantiating the 
Veteran's claim.  Accordingly, the additional evidence 
received since October 1954 is not new and material and the 
claim may not be reopened.  Until the Veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a kidney disorder has 
not been received and, therefore, the claim is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


